PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,691
Filing Date: 17 Dec 2018
Appellant(s): LANCON et al.



__________________
Harris Pitlick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021.

(1) The following ground(s) of rejection are applicable to the appealed claims and are from the non-final office action mailed 6/18/2021.  

Claim Rejections - 35 USC § 103
(A)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 16, 20-25, 27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Placek et al., US Patent Application Publication No. 2006/0240999 (hereinafter referred to as Placek).    
Regarding claims 16, 20-22, 25, 27 and 33-34, Placek discloses a marine engine lubricating oil composition (Para. [0083]) comprising a base oil (as recited in claim 16) (Para. [0048]-[0068]) to which is added additives including 1 to 30 wt% of a 9-16 alkyl methacrylate (Monomer (B) of claim 16 and reads on claim 22) in the molar ratio discussed above wherein the (meth)acrylate monomeric units make up more than 100 wt% of all the monomeric units in the copolymer (as recited in claims 16 and 23-25) (Para. [0025]-[0026]), and 0 to 10 wt% of antiwear agents and detergents (as recited in claim 27) (Para. [0069]).  

Claim Rejections - 35 USC § 103
(B)	Claims 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Placek in view of Girshick et al., EP Publication No. EP2607465 (hereinafter referred to as Girshick).
Regarding claims 23-24 and 28-30, Placek discloses all the limitations discussed above but does explicitly the polyalkylmethacrylate including a C18 unit as recited in claims 23-24, nor the TBN for a two-stroke marine engine as recited in claims 28-30.  
Girshick discloses a two or four-stroke marine engine oil composition having a TBN ranging from 40 to 100 (as recited in claims 28-30) (see Abstract and Para. [0026]) comprising an oil of lubricating viscosity and 0.1 to 6 wt% of a polyalkylmethacrylate 1-18 alkyl groups (Para. [0044]-[0052]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PMAs of Girshick in the composition of Placek as it is a simple substitution of one known element for another in order to obtain predictable results as the compositions are very similar and include the same base oil and additive types and the viscosity index improver includes overlapping alkyl groups as those disclosed in Placek to enhance the viscometric properties of the composition. 

(2) NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
(A)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because the claim for Monomer (B) includes the phrase “selected form C10-C18 alkyl methacrylate monomers”.  
In paragraph 97 of the instant specification as filed, in a section labelled as Definitions:  C10-C18 alkyl methacrylate is defined as “a mixture of C10 alkyl 
It is the position of the examiner that the specification as filed clearly defines C10-C18 alkyl methacrylates and that definition is much narrower then what is present in the instant claim 16, Monomer (B).  
Furthermore, claim 16 uses “comprise at least” and “consisting essentially of” when discussing Monomers (A) and Monomer (B) in the copolymer formation.  This is indefinite as there are broad and narrow limitations within the same claim.  
Claim 23 is indefinite for the same reason as claim 16 – as by definition claim 23 does not further limit claim 16 (and therefore a 112(d) issues also arises).  
Claim 24, should further define that the C8 alkyl methacrylate is in reference to Monomer (A).  
	Claim 33, the limitation “, and from 0.1 to 15% of other methacrylates, by weight of the mixture[.]” should be deleted as this inclusion of additional alkyl methacrylates would destroy the basic and novel characteristics of the copolymer recited in claim 16 which uses “consisting essentially of” language in regards to the specific monomeric units (A) and (B) that can be used in the formation of the copolymer recited therein.     

(3) Response to Argument
Appellants’ arguments filed 11/12/2021 regarding claims 16, 20-25, 27-30 and 33-34 have been fully considered and are not persuasive.  
Placek explicitly discloses the use of the lubricating composition disclosed therein for use in “marine” applications in paragraph 0083.  Appellants argue that the 
Appellants also argue that Placek does not read on the instant claims as additional monomers “may be” present in the copolymers of Placek and since the claims use “consisting essentially of” language in relation to the formation of the copolymer Placek does not render the claims obvious.  This arguments is not persuasive.  The claim as instantly recited allows for multiple monomeric units within Monoomer (A) and Monomer (B) such as the ones discussed above and EXPLICITLY disclosed by Placek.  
Appellants argue that the molecular weight of the polymers of Placek are preferably lower than 1,000,000 g/mol which does not correspond to the Root Mean Square Radius of Gyration recited in the instant claims.  This argument is not persuasive.  Placek explicitly discloses that the copolymers disclosed therein can be as high as 1,000,000 g/mol which corresponds to a Root Mean Square Radius of Gyration within the claimed range.  The entire prior art reference needs to be considered and not solely the preferred embodiments, especially when considering Placek in paragraph 0038 explicitly states that no limitation is intended by the molecular weight value.     
  	Finally, appellants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth above.  This 
Regarding the first criteria – appellants have compared their viscosity index improving copolymers against the closest prior art by the Affidavit signed by Denis Lancon on 4/26/2021.     
Regarding the second criteria – the claims are not commensurate in scope with the data provided and the second Affidavit signed by Valerie Doyen on 6/7/2021.  The second Affidavit shows that the ratio of monomeric units does express unexpected results across the full scope of the claimed ratio.  However, in these examples and the examples from the instant specification Monomer (B) is very narrowly defined as is the concentration of the additive within the lubricant composition and the molecular weight of the copolymer.  For these reasons appellants have not fulfilled this criteria in the unexpected results analysis.  Appellants have not demonstrated unexpected results across the full scope of the claims.   

For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,

/VISHAL V VASISTH/           Primary Examiner, Art Unit 1771                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

/CHRISTOPHER A FIORILLA/
Chris Fiorilla           Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                             

Conferees:

/PREM C SINGH/           Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                             

/Jennifer McNeil/           Primary Examiner, TC 1700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.